Citation Nr: 9913534	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  92-04 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disorder as 
secondary to service connected Post-Traumatic Stress Disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1990 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 


FINDINGS OF FACT

The veteran's heart disorder was aggravated by his service 
connected PTSD.


CONCLUSION OF LAW

The evidence establishes entitlement to service connection 
for coronary artery disease as secondary to service connected 
PTSD. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 
3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his service-connected disability, 
PTSD, aggravated his heart disease.  He thus argues that his 
heart disease should be service connected.  Where a 
disability is proximately due to or the result of a service-
connected disease or injury, it also will be considered 
service connected.  When service connection is thus 
established for a secondary disorder, the secondary disorder 
shall be considered a part of the original disorder.  
38 C.F.R. § 3.310 (1998).

In the present case, the veteran asserts that he is entitled 
to service connection under an aggravation theory of 
entitlement; in other words he argues that his nonservice 
connected disability, coronary artery disease, was aggravated 
by his service connected disability, PTSD.  The United States 
Court of Appeals for Veterans Claims (formerly the Court of 
Veterans Appeals) (Court) has held that "when aggravation of 
a veteran's nonservice connected condition is proximately due 
to or the result of a service connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to aggravation."  Allen v. Brown, 
7 Vet. App. 439 (1995)

Claims of secondary service connection must be well grounded.  
See Libertine v. Brown, 9 Vet. App. 521 (1996).  In order for 
a claim for secondary service connection due to aggravation 
to be considered well grounded, it must satisfy a three-part 
test.  First, there must be a medical diagnosis of a current 
nonservice connected disability.  Second, there must be a 
service-connected disability.  Finally, there must be medical 
evidence of aggravation of the nonservice-connected 
disability proximately due to or the result of the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Initially, the Board recognizes that the veteran has been 
service connected for PTSD from August 1988.  Therefore, 
there is a service-connected disability at issue in this 
claim.

The medical evidence submitted in conjunction with this claim 
establishes not only that the claim is well grounded, but 
also establishes that the veteran's heart disease was 
aggravated by his service connected PTSD.  The clinical 
record here consists of VA treatment records, VA examination 
reports, and private treatment records. 

Briefly, the record contains two reports of VA examinations 
pertinent to the present claim.  In November 1993, the 
veteran underwent a PTSD examination.  At that point, the 
veteran was diagnosed with PTSD and a history of coronary 
artery bypass graft.  While the examiner did not relate the 
two disorders, he did note the presence of both.  In December 
1996, the veteran again underwent a PTSD examination.  Again, 
the veteran received a diagnosis of PTSD and was noted to 
have coronary artery disease, status post four-vessel 
coronary artery bypass graft, as well as status post two 
angioplasties and hypercholesterolemia.  

The veteran has received treatment for both of these 
disorders at VA facilities.  The record contains VA 
outpatient treatment records for the periods from June 1988 
to October 1989, from March 1990 to October 1993, and from 
March 1995 to January 1997.  The outpatient records show that 
the veteran struggled in his effort to manage his PTSD and 
heart disorder.  These records reveal that the veteran 
attended Cardiac Group meetings where members discussed how 
stress affected their lives.  The records also show that the 
veteran went through a divorce, had problems with his son, 
and broke up with a girlfriend during this period of time.  
These records further reveal ongoing struggles with nicotine 
and alcohol dependence.  There are several pertinent 
notations from 1991 considered by the Board.  In March, the 
examiner wrote "cardiac symptoms are aggravated by 
psychiatric symptoms," in August the physician further 
states "both physical and mental problems complicate and 
aggravate each other," and in September 1991, there is a 
notation that symptoms of PTSD complicate the veteran's heart 
problems.

The veteran has also submitted private medical records.  In 
June 1989, William L. Voskuhl, M. D. stated that the veteran 
"has definite coronary artery disease which is greatly 
aggravated by stress and anxiety."  Later, in December 1989, 
K. L. James, M. D. added that "to the best of my knowledge 
[the veteran's] unstable angina heart condition is related to 
his anxiety and depression."  In January 1992, David H. 
Jones, M. D. wrote that the veteran's anxiety and depression 
have gotten worse over the years and that "certainly the 
advent of his heart problems and surgery only deepened his 
depression."

The Board has also considered two VA medical opinions that 
discuss the relationship between the veteran's heart disease 
and his PTSD.  In April 1998, a specialist examined the 
medical records and found that "the likely cause of the 
progression of the coronary artery disease is the usual 
cardiac risk factors including: age, gender, hyperlipidemia, 
high blood pressure, and tobacco smoking.  The patient might 
have been smoking excessively secondary to post-traumatic 
stress disorder.  The patient was advised to quit smoking 
every time during his visits to Cardiology Clinic, but 
according to the records the patient is still smoking as of 
January 1998."  That opinion is contrasted by an opinion 
provided by another specialist in March 1999.  There the 
examiner noted that "careful review of the evidence...suggests 
that...immediate stressors in appellant's current life 
correlate fairly well episodes of increased angina."  He 
opines "given the temporal association of appellant's 
current anginal episodes and current life stressors, and 
given that PTSD patients as a group exhibit biologic 
abnormalities directly germaine to cardiovascular status, and 
given that known biologic abnormalities in PTSD appear to be 
sequelae of PTSD, it is at least as likely as not, in my 
professional opinion, that appellant's service connected PTSD 
increased or aggravated, beyond its natural progression, his 
coronary artery disease."

The Board thus notes that the veteran has a diagnosis of 
current heart disease and that service connection has been 
established for PTSD.  Further, there are several opinions, 
both private and VA, which tie the heart disease to the PTSD.  
In particular, private medical opinions find that the two 
disorders relate to one another.  Further, the outpatient 
records also note a relationship.  Finally, the most recent 
VA specialist opinion finds that it is at least as likely as 
not that the veteran's coronary artery disease was increased 
or aggravated, beyond its normal progression, by the PTSD.  
Therefore, the evidence establishes the veteran's entitlement 
to service connection for coronary artery disease, as 
secondary to the service connected PTSD.


ORDER

Service connection for coronary artery disease, secondary to 
PTSD, is granted. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

